DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 12 and 16 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (See specification [0145; 0153] which indicates that the figures are reproduced from prior art publications).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
Fig 35D - the labels (for example pale straw yellow) are placed on top of the image and are not readable when reproduced.  The examiner suggests labeling as shown in Fig 34 D where the labels are below the images.  
Fig 36 appears to be missing the lines on the plots described in specification [194]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claim 3 is objected to because of the following informalities: the limitation “responsive to optical sensor system” should be changed to “responsive to the optical sensor system”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“trigger system configured to detect an event …”,  in claim 1 see specification [17] for interpretation of the structure and its equivalents.
‘an optical sampling control system responsive to the trigger system configured to operate…” in claim 1 see specification [162; 213] for interpretation of the structure and its equivalents.
“an analysis system responsive to the detector signal and configured to determine…” in claim 1 see specification [163; 213] for interpretation of the structure and its equivalents.
“hydration determination system configured to determine the hydration status” in claims 1-4 see specification [0075; 155-157; 166; 213] for interpretation of the structure and its equivalents.
“a feedback system configured to provide feedback” in claim 1 see specification [167] for interpretation of the structure and its equivalents.
“a user input system configured to receive input from the user” in claim 2 see specification [168] for interpretation of the structure and its equivalents.
“posture determination system configured to determine the user's posture responsive…” in claim 3 see specification [165] for interpretation of the structure and its equivalents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 contains the following limitations “one or more optical emitters mounted with the ring such that light emitted by the one or more emitters is directed toward the finger” where phrase emitters is directed toward the finger could be interpreted as claiming the finger as part of the structure.  The examiner suggests amending the limitation to read ““one or more optical emitters mounted with the ring such that the one or more emitters is configured to direct emitted light toward the finger”  Claim 1 also contains the limitation “one or more detectors mounted with the ring such that the one or more detectors produce a detector signal representative of light reaching the detectors from one or more emitters after the light has interacted with tissue of the finger” which also could be interpreted as claiming the finger.  The examiner suggests amending the limitation to “one or more detectors mounted with the ring such that the one or more detectors configured to produce a detector signal representative of light reaching the detectors from one or more emitters after the light has interacted with tissue of the finger”
Claims 24-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding claim 24, the claim(s) recite(s) the limitations “triggering a hydration measurement…”, “determining from the detector signal…” and “determining the hydration status…” in claim are directed to  a mental process since the limitation could be performed in the human mind or using paper and pencil calculations. This judicial exception is not integrated into a practical application because thought the claims also recite the steps of “triggering a hydration measurement…” is directed to the extra-solution activity of extra-solution activity of mere data gathering to apply the abstract idea (MPEP 2106.05(g)).  The claim also recites a wearable ring with light emitters and detectors which is well known in the art as evidenced by Delia (US 2016/0310085) [0008] which states that wearable/portable finger-based pulse 
	Regarding claims 25-33, 35-42, are directed to the mental process without reciting additional elements to make the claims significantly more than the abstract idea.  
Regarding claim 43, displaying is directed to the extra-solution activity of outputting the results of data analysis (MPEP 2106.05(g)) and the device can be interpreted as a general computing device implementing the abstract idea and therefore is not significantly more alone or in combination with the recited limitations than the abstract idea.
Regarding claim 44, the providing visual, aural, or haptic feedback is directed to the extra-solution activity of outputting the results of data analysis (MPEP 2106.05(g)).  
Regarding claim 45, as noted above the rings are well-known and the providing feedback is directed to the extra-solution activity of outputting the results of data analysis (MPEP 2106.05(g)).  
 	Regarding claim 46, the claim(s) recite(s) the limitation “using a hydration determination model…” in claim 46 which is a mental process since the limitation could be performed in the human mind or using paper and pencil calculations. This judicial exception is not integrated into a practical application because thought the claims also recite the steps of “acquiring a signal…” and “communicating the hydration status” these steps of are directed to extra-solution activity of extra-solution activity of mere data gathering to apply the abstract idea (MPEP 2106.05(g)) and outputting the results of data analysis (MPEP 2106.05(g)) respectively. The claim also recites a wearable sensor nonobtrusive to the activities of daily life which is well known in the art as evidenced by Delia (US 2016/0310085) [0008] which states that wearable/portable finger-based pulse oximeter is well known in the art and therefore do not provide significantly more than 
Regarding claims 47-49, are directed to the mental process without reciting additional elements to make the claims significantly more than the abstract idea.  
	Regarding claim 50, as noted in the rejection of claim 1 above, a wear


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 50, “the sensor” lacks antecedent basis within the claim and the claims it depends on (claims 24 and 45). It is unclear whether the sensor is referring to the detectors in claim 24 or some other type of sensor or combination of elements.  The applicant may have intended claim 50 to depend on claim 46 but a similar issue would result since claim 46 only introduces a “wearable sensor”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 50 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 50 is states a sensor is worn around a finger, wrist or upper arm.  This claim depends on claim 24 which states “providing a ring configured for wearing around a finger of the user… one or more detectors mounted with the ring”.  As noted above in the rejection under 112(b) above, the limitation “the sensor” is indefinite.  If the applicant intended the sensor to refer to the optical detectors in the ring on the finger of the user, then claim 50 expands the scope of the claims by indicating the sensor can now be worn on the arm or wrist in addition to the finger which results in claim 50 not further limiting the claimed subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 46 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatraman (US 2014/0276119).


Regarding claim 46, Venkatraman teaches a method for determining the hydration status of a user, comprising: 
(a) acquiring a signal from a wearable sensor nonobtrusive to the activities of daily life, configured to detect changes in blood volume in a measurement region of the user, which changes are indicative of opening and closing of the user's aortic valve, while the user is in one or more distinct postures ([0126-0128] teaches that PPG signals detecting blood volume changes due to heart beat which would be indicative of aorta opening closing and these change are detected using optical emitters and detectors.  Heart rate can be derived from this PPG signal.  Fig 2 and Fig 6 shows a wearable monitor with PPG sensor/optical emitters and detectors see also [0207-0209].  [0038] teaches determining heart rate at different activity types/levels these activity states are the equivalent of postures); (b) using a hydration determination model to determine the hydration status of the user from the signal determined at one or more postures ([0442] teaches determining hydration using heart rate and duration of exercise which is a measurement of a posture/activity type/level); (c) communicating the hydration status to the user ([0442] teaches alerting the user of hydration status/need to drink).  
Regarding claim 47, Venkatraman teaches method in claim 46, wherein step (a) further comprises determining the posture and the maintenance of the posture by the user during the acquisition of the signal ([0038; 0442] see also rejection of claim 46).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fearn (US 2020/0367817) is prior art based on the provisional application date of 5/24/2020.  The provisional application discloses all the limitations of claim 46 and 47 (see Figs. 6A, 7A, 8A and 9 in pgpub also found in the provisional application and [0023] in pgpub teaches automatic posture detection see also [0022] in provisional application) but does not explicitly teach a wearable sensor/device. The provisional application does disclose the use of camera in mobile phone to determine PPG, a blood volume measure related to the aorta opening and closing.  The examiner notes that PGpub does disclose 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792